Beasley, Judge,
concurring in part and dissenting in part.
I respectfully dissent, but only in connection with that portion of Division 1 regarding the cost for bailiffs.
The court assessed $100 for “bailiff.” The court services director’s affidavit states that the cost was for two bailiffs for one day at $50 per day, which is their compensation as set by OCGA § 15-12-7 (1). The bailiffs were apparently deputy sheriffs, and the only fee statutorily authorized for the service performed was the $10 for “service in every criminal case before a judge or a judge and jury” as provided in OCGA § 15-16-21 (c) (10). Appellant concedes that this amount, a total of $20, would lie due. That is correct, and the dispute about the difference of $80 should be resolved against the state. Even if OCGA § 15-12-7 (1) applies, the state did not show that the bailiffs served all day in this case.